STEINBERG, Associate Judge,
concurring:
I concur in the Court’s excellent opinion. I write separately to stress one point about the Court’s holding in Part IV.A. of the opinion. In concluding that “it is appropriate, indeed necessary, for the BVA to communicate directly with a represented client in connection with the review of a fee agreement authorized and conducted under 38 U.S.C. § 3404(c)(2)” (ante, p. 304), the Court has resolved that question in the context of the attorney-client agreements presented in these two cases. Neither of those agreements provide explicitly that all contacts (including as to fee agreements) by the Department of Veterans Affairs (VA) with respect to particular claims for benefits by the client should be made with the attorney and not directly with the client. Were we presented with such a provision in an agreement and timely notice of it to VA, I believe we would have a very different matter to resolve.